EX‑35.19 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of October 1, 2015, by and among GS MORTGAGE SECURITIES CORPORATION II, as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION as Special Servicer, PENTALPHA SURVEILLANCE LLC, as Operating Advisor, U.S. BANK NATIONAL ASSOCIATION, as Certificate Administrator and Trustee, with respect to Commercial Mortgage Pass-Through Certificates Series 2015-GC34 (the "Agreement").
